DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Arguments
Applicant’s arguments, filed 07/25/2022, with respect to the rejection(s) of claim(s) 1-9 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20190128798 A1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20190128798 A1) in view of Ward (US 20080036356 A1).
With regards to claim 1, Lin discloses an infrared analysis system comprising: a light source 422; and a photodetector 406 configured to detect infrared light emitted from the light source and transmitted through or reflected from a sample [0032, 0034]. Lin does not specifically teach said light source having a nanocarbon material as a luminescent material, wherein the nanocarbon material is provided on a surface of a substrate and configured to output a surface-emitted light. However, Ward is in the field of nanotube light emitters and teaches an infrared light source [0100] comprising a nanocarbon material as a luminescent material, wherein the nanocarbon material is provided on a surface of a substrate and configured to output a surface-emitted light [0075] (Fig. 1A). Substituting the light source taught by Lin with the claimed light source taught by Ward would have been obvious since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With regards to claim 2, Lin discloses wherein the light source has an emission surface, such that the sample is directly irradiated by a near field light produced by the light source [0020, 0034]. Lin does not specify wherein the emission surface being positioned close to the sample at a distance equal to or less than a wavelength of the surface-emitted light. However, it is noted that such a modification would have been known and considered obvious. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Lin with the claimed configuration in order to achieve a desired spatial resolution.
With regards to claim 3, Ward teaches wherein the light source is provided on a tip of the substrate (Fig. 1A), however, neither Lin nor Ward teaches wherein the light source being configured to be movable relative to the sample. Nevertheless, those skilled in the art recognize that a moveable source would have been generally known. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify the combination of Lin and Ward with the claimed source in order to maximize the coupling of light.
With regards to claim 4, Lin does not teach the claimed light source. However, those skilled in the art recognize that such a modification would have been known. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Lin with the claimed source in order to perform time resolved measurements to further analyze a desired sample.
With regards to claims 5 and 6, Lin discloses the claimed configuration [0031-0033].
With regards to claim 7, Lin does not teach the claimed array. However, in view of enabling the detection of different particles sensitive to different wavelengths, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Lin with the claimed array.
With regards to claim 8, Ward teaches wherein emission of light from the plurality of the infrared light emitting devices is selectable [0103], and Lin discloses wherein the photodetector is formed of a single photodetection device [0029].
With regards to claim 9, Lin does not explicitly teach the claimed light source. However, such a modification was known and would have been obvious. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Prater with the claimed light source in order to analyze a particular substance amongst a mixture.
With regards to claim 15, Lin does not teach the claimed source. Nevertheless, those skilled in the art recognize that synchronizing the light source and detector was a well known modification. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Lin with the claimed configuration in order to reduce interference.


Allowable Subject Matter
Claims 13 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The reasons for allowability have been set forth in the Office action mailed on 04/14/2022.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884